Order entered March 11, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-00172-CV

                   IN RE BRIGETTA D’OLIVIO, Relator

             Original Proceeding from the Collin County Probate
                            Collin County, Texas
                    Trial Court Cause No. PB1-1381-2019

                                   ORDER
              Before Justices Osborne, Partida-Kipness, and Smith

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and we DENY relator’s emergency motion for temporary relief

as moot.

      We also DENY relator’s emergency motion for permission to file a

supplemental petition for writ of mandamus.

                                              /s/   CRAIG SMITH
                                                    JUSTICE